WIGGINTON, Judge.
The Lees appeal a final judgment wherein, the trial court found that the Board of County Commissioners of Calhoun County had constructed a dirt road upon the Lees’ property and has since maintained the road, and therefore that the road is a county road pursuant to section 95.361, Florida Statutes.1 We hold that the trial court’s findings and conclusions are based on competent and substantial evidence and affirm the final judgment. However, during oral argument it was discovered by the parties that an error existed in the legal description of the road contained in the final judgment. Accordingly, we REMAND the final judgment to the trial court to correct the last phrase of the description reading, “thence West back to the Point of Beginning,” to read instead, “thence East back to the Point of Beginning.”
JOANOS and BARFIELD, JJ., concur.

. Section 95.361(1), entitled "Roads presumed to be dedicated,” provides:
[W]hen a road, constructed by a county, ... has been maintained or repaired continuously and uninterruptedly for 4 years by the county ... the road shall be deemed to be dedicated to the public to the extent in width that has been actually maintained for the prescribed period, whether the road has been formally established as a public highway or not....